CREAN, Senior Judge,
concurring:
I write separately to highlight my strong disappointment at the shoddy workmanship in this case and the need for legal personnel in the military justice system to perform their duties properly and professionally. Judge Dell’Orto’s opinion very carefully lays out the errors in the case and the responsibilities of the various parties for *1075those errors. We are thankful for the excellent work of Judge Gordon, the trial judge. Only through his efforts were the appellant’s rights protected. We share his frustration at the improper administration of justice.
We do not single out this particular command or this particular staff judge advocate for the errors noted and our displeasure. But, the problems with this case spotlight the type of glaring errors this Court sees so frequently. My concern is not with the legal requirements of the system, which is done professionally, but with the administration of the system. Too many cases before this Court are so replete with senseless administrative errors that someone viewing the military justice system from the outside could conclude that it was being administered by a group of bumbling idiots out of a “Looney Tunes” cartoon rather than what is actually a professionally administered system. Incidents of poor administration reflect adversely on the United States Army and may harm the soldiers who make up this Army.
As Judge Dell’Orto points out, these errors need not have occurred. A few minutes of time by a lawyer paying attention to what was happening would have prevented the errors. The military judge provided the staff judge advocate, his personnel, and the trial defense personnel all the right answers. They hardly had to think, just execute a simply administrative task. Because there was no attention to detail and a lack of proper supervision, this case is an abomination.
Military justice has earned a reputation in the legal community for its excellence of administration. It is time for legal personnel to get back to the hallmark of the military justice system — an attention to detail and a meticulous work product unequalled in the legal community.